Citation Nr: 1430100	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-40 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for restless leg syndrome, including as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the RO.

In a December 2013 decision, the Board granted the claims of service connection for bilateral hearing loss and tinnitus, denied the claim of service connection for chloracne, and remanded the claim of service connection for restless leg syndrome for further development.  .

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an April 2014 Informal Hearing Presentation and VA treatment records relevant to the current appeal.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This issue was previously remanded in December 2013 in order to obtain a medical examination report and opinion as to the nature and likely etiology of the claimed leg disorder.  The prior remand specifically requested that the VA examiner provide an opinion as to whether it is at least as likely as not that any leg disorder is related to his active duty service, including due to exposure to Agent Orange.  

In January 2014, the Veteran was afforded a VA neurological examination.  The examiner noted that the Veteran has had numbness, burning, and tingling in the legs and feet and found on examination that there was mild paresthesias/dysesthesias and numbness of the bilateral lower extremities.  However, because March 2014 electromyogram (EMG) results were normal, the neurologist stated that the Veteran did not have findings consistent with peripheral polyneuropathy.  

The physician who performed the EMG testing stated that the Veteran's symptoms were more in keeping with restless leg syndrome.  Neither examiner provided an opinion regarding the relationship of the findings attributed to restless leg syndrome to service.

The Veteran's VA treatment records clearly show that he has reported pain, tingling, and numbness in his legs on numerous occasions.  He has been diagnosed by his regular treating physician with paresthesia/restless leg syndrome, possibly related to iron deficiency.  

At a January 2014 urology consultation, the examiner noted that the Veteran had some lower extremity neuropathy and apparent circulation deficiency.  

To the extent that restless leg syndrome is a valid diagnosis of current disability, failing to provide a nexus opinion for this disorder has not been substantial compliance with the instructions of the December 2013 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The issue must therefore be remanded again in order to obtain an adequate VA opinion.

The record also indicates that the Veteran receives medical treatment at the Tennessee Valley Healthcare System, including at the Chattanooga Community Based Outpatient Clinic (CBOC).  

The record currently contains treatment records dating up to February 2014.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file before further readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding, relevant treatment records referable to the claimed leg disorder from the Tennessee Valley Healthcare System, including the Chattanooga CBOC, dated since February 2014.  Document all actions taken and responses received.

2.  The AOJ should then take appropriate action in order to obtain an addendum opinion from the examiner who conducted the VA neurological examination in January 2014 as to the nature and likely etiology of the claimed leg disorder.  The claims file must be made available to and reviewed by the examiner.  The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i)  What are the Veteran's current diagnoses relating to the lower extremities?  The examiner must specifically address whether the Veteran has, or has had at any time during the appeal period, a valid diagnosis of paresthesia, restless leg syndrome, or neuropathy.  If the examiner is unable to provide a diagnosis, she must address the symptoms of numbness, pain, burning, and tingling which are well documented in the Veteran's VA treatment records and discuss the likely source of these symptoms.  

(ii)  For any of the Veteran's current disabilities relating to the lower extremities, is it at least as likely as not (50 percent probability or more) that the identified disorder had its clinical onset during service or otherwise was due to an event or incident of his period of active service?  

The examiner must specifically discuss whether any as likely as not is due to the Veteran's treatment in service for a right shin fragment wound with infection and debridement or his presumed exposure to Agent Orange while serving in Vietnam.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

If the examiner cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If the examiner who performed the January 2014 VA examination is no longer available, the Veteran should be scheduled for a new VA neurological examination of the lower extremities.  The examiner must be requested to address all of the questions above and to perform all necessary tests as indicated.  

3.  If a new VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

5.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



